COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-18-00140-CR


BENTLEY MARK JENKINS                                                  APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

      FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
               TRIAL COURT NO. C-4-011060-0410880D

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      Appellant Bentley Mark Jenkins appears to attempt to appeal from actions

taken either in the trial court or the Texas Court of Criminal Appeals regarding his

article 11.07 application for writ of habeas corpus.       In the application, he

complains of his 1991 felony conviction for aggravated assault with a deadly

weapon and associated ten-year sentence. On April 13, 2018, this court notified

      1
       See Tex. R. App. P. 47.4.
the parties that we have no jurisdiction over postconviction applications under

article 11.07 of the code of criminal procedure and no authority to review

judgments or orders of the Texas Court of Criminal Appeals.            We warned

Appellant that absent a response by May 3, 2018, showing grounds for

continuing the appeal, it would be subject to dismissal for want of jurisdiction.

We have received no response.

      Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. Code

Crim. Proc. Ann. art. 11.07, § 5 (West 2015) (“After conviction the procedure

outlined in this Act shall be exclusive and any other proceeding shall be void and

of no force and effect in discharging the prisoner.”); Ater v. Eighth Court of

Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding) (holding

that the court of appeals infringed on the Texas Court of Criminal Appeals’s

exclusive authority to grant habeas relief from a final felony conviction); State ex

rel. Wilson v. Briggs, 171 Tex. Crim. 479, 482, 351 S.W.2d 892, 894 (1961) (“The

Court of Criminal Appeals is the court of last resort in this state in criminal

matters. This being so, no other court of this state has authority to overrule or

circumvent its decisions, or disobey its mandates.”); Ex parte Turner, No. 02-18-

00020-CR, 2018 WL 1755246, at *1 (Tex. App.—Fort Worth Apr. 12, 2018, no

pet.) (mem. op., not designated for publication).




                                         2
                                          PER CURIAM

PANEL: PITTMAN, J.; SUDDERTH, C.J.; and BIRDWELL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 21, 2018




                                 3